 


 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of November
10th, 2009 (the “Effective Date”) by and among LIU RUI SHENG, an individual
located at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong
Province, China (the “Pledgor”) ZHUANG, JINGHUA and SHI, QUANLING, (the
“Pledgees”), and Greentree Financial Group, Inc., as escrow agent (“Escrow
Agent”).
 
RECITALS:
 
 
WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
obligations (the “Obligations”) to the Pledgees or any successor to the Pledgees
under this Agreement, the Subsidiary Loan Agreement of even date herewith
between the subsidiary of the Company (defined below) and the Pledgees (the
“Subsidiary Loan Agreement”), the Warrants (the “Warrants”) issued or to be
issued by Decor Products International, Inc. (the “Company”) to the Pledgees,
either now or in the future, up to a total of Two Million Three Hundred Forty
Thousand Dollars ($2,340,000), and all other contracts entered into between the
parties hereto (collectively, the “Transaction Documents”), the Pledgor has
agreed to irrevocably pledge to the Pledgees Thirteen Million Five Hundred
Thirty Two Thousand (_13,532,000_) shares of the Pledgor’s common stock (the
“Pledged Shares”).
 
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
 
TERMS AND CONDITIONS
 
 
1. Pledge and Transfer of Pledged Shares.
 
 
1.1. The Pledgor hereby grants to Pledgees a security interest in all Pledged
Shares as security for the obligations under the Subsidiary Loan Agreement,
Guaranty and Warrants. Simultaneously with the execution of the Transaction
Documents, the Pledgor shall deliver to the Escrow Agent stock certificates
representing the Pledged Shares, in such denominations as requested by the
Pledgees, together with duly executed stock powers or other appropriate transfer
documents executed in blank by the Pledgor (the “Transfer Documents”), and such
stock certificates and Transfer Documents shall be held by the Escrow Agent
until the full payment of all amounts due to the Pledgees under the Subsidiary
Loan Agreement through repayment in accordance with the terms of the Subsidiary
Loan Agreement, or the termination or expiration of this Agreement.
 
 
2. Rights Relating to Pledged Shares. Upon the occurrence of an Event of Default
(as defined herein), the Pledgees shall be entitled to vote the Pledged Shares,
to receive dividends and other distributions thereon, and to enjoy all other
rights and privileges incident to the ownership of the Pledged Shares.
 
2.1 Further Pledges. Notwithstanding the foregoing pledge of 13,532,000 shares
by Pledgor as collateral for the loan from the Pledgees under the Subsidiary
Loan Agreement and the limitations imposed on the Pledgor with respect to the
collateral under the terms of the Agreement and Transaction Documents, the
Pledgees hereby agree that the Pledgor may make a further pledge of the
collateral, on a pari-passu basis, to induce additional lenders to extend credit
to the Company (or any of its affiliates determined on the basis of the GAAP
rules for consolidation) for an amount up to US$3,000,000 in principal amount
and including the interest due thereon and any other obligations arising from
such further extension of credit to the Company. The Pledgees hereby grant
permission to Pledgor to be able to use the collateral for additional loans to
the Company without notice or consent, during the term of the Pledgees extension
of credit, whether or not the prinicpal is repaid when due or whether or not any
interest or other obligation remain outstanding to the Pledgees, provided that
the Pledgor will not further pledge the collateral at and after such time as the
Pledgees commence to exercise their rights to take the collateral in
satisfaction of the obligations to the Pledgees pursuant to the terms of the
Transaction Documents.
 
3. Release of Pledged Shares from Pledge. Upon the payment of all amounts due to
the Pledgees under the Subsidiary Loan Agreement by repayment in accordance with
the terms of the Subsidiary Loan Agreement, the parties hereto shall notify the
Escrow Agent to such effect in writing. Upon receipt of such written notice for
payment of the amounts due to the Pledgees under the Subsidiary Loan Agreement,
the Escrow Agent shall return to the Pledgor the Transfer Documents and the
certificates representing the Pledged Shares, (collectively the “Pledged
Materials”), whereupon any and all rights of Pledgees in the Pledged Materials
shall be terminated. Notwithstanding anything to the contrary contained herein,
upon full payment of all amounts due to the Pledgees under the Subsidiary Loan
Agreement, by repayment in accordance with the terms of the Subsidiary Loan
Agreement, this Agreement and Pledgees’s security interest and rights in and to
the Pledged Shares shall terminate.
 
 
4. Event of Default. An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under the Transaction Documents.
 
 
5. Remedies. Upon and anytime after the occurrence of an Event of Default, the
Pledgees shall have the right to provide written notice of such Event of Default
(the “Default Notice”) to the Escrow Agent, with a copy to the Pledgor. As soon
as practicable after receipt of the Default Notice, the Escrow Agent shall
deliver to Pledgees the Pledged Materials held by the Escrow Agent hereunder.
Upon receipt of the Pledged Materials, the Pledgees shall have the right to
(i) sell the Pledged Shares and to apply the proceeds of such sales, net of any
selling commissions, to the Obligations owed to the Pledgees by the Pledgor
under the Transaction Documents, including, without limitation, outstanding
principal, interest, legal fees, and any other amounts owed to the Pledgees, and
exercise all other rights and (ii) any and all remedies of a secured party with
respect to such property as may be available under the Uniform Commercial Code
as in effect in the State of Florida. To the extent that the net proceeds
received by the Pledgees are insufficient to satisfy the Obligations in full,
the Pledgees shall be entitled to a deficiency judgment against the Pledgor for
such amount. The Pledgees shall have the absolute right to sell or dispose of
the Pledged Shares in any manner it sees fit and shall have no liability to the
Pledgor or any other party for selling or disposing of such Pledged Shares even
if other methods of sales or dispositions would or allegedly would result in
greater proceeds than the method actually used. The Escrow Agent shall have the
absolute right to disburse the Pledged Shares to the Pledgees in batches not to
exceed 9.9% of the outstanding capital of the Pledgor (which limit may be waived
by the Pledgees providing not less than 65 days’ prior written notice to the
Escrow Agent). The Pledgees shall return any Pledged Shares released to it and
remaining after the Pledgees has applied the net proceeds to all amounts owed to
the Pledgees.
 
 
5.1. Each right, power and remedy of the Pledgees provided for in this Agreement
or any other Transaction Document shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Pledgees of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgees
of all such other rights, powers or remedies, and no failure or delay on the
part of the Pledgees to exercise any such right, power or remedy shall operate
as a waiver thereof. No notice to or demand on the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgees to any
other further action in any circumstances without demand or notice. The Pledgees
shall have the full power to enforce or to assign or contract is rights under
this Agreement to a third party.
 
 
5.2. Demand Registration Rights. In addition to all other remedies available to
the Pledgees, upon an Event of Default, the Pledgor shall promptly, but in no
event more than thirty (30) days after the date of the Default Notice, file a
registration statement to register with the Securities and Exchange Commission
the Pledged Shares for the resale by the Pledgees. The Pledgor shall cause the
registration statement to remain in effect until all of the Pledged Shares have
been sold by the Pledgees.
 
 
6. Concerning the Escrow Agent.
 
 
6.1. The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.
 
 
6.2. The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of such certificates, monies, instruments, or other
document received by it as such escrow holder, and for the disposition of the
same in accordance with the written instruments accepted by it in the escrow.
 
 
6.3. Pledgees and the Pledgor hereby agree, to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
connection therewith, to indemnify the Escrow Agent against any and all
expenses, including attorneys’ fees and costs of defending any action, suit, or
proceeding or resisting any claim (and any costs incurred by the Escrow Agent
pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent shall be vested with a
lien on all property deposited hereunder, for indemnification of attorneys’ fees
and court costs regarding any suit, proceeding or otherwise, or any other
expenses, fees, or charges of any character or nature, which may be incurred by
the Escrow Agent by reason of disputes arising between the makers of this escrow
as to the correct interpretation of this Agreement and instructions given to the
Escrow Agent hereunder, or otherwise, with the right of the Escrow Agent,
regardless of the instructions aforesaid, to hold said property until and unless
said additional expenses, fees, and charges shall be fully paid. Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Pledgor.
 
 
6.4. If any of the parties shall be in disagreement about the interpretation of
this Agreement, or about the rights and obligations, or the propriety of any
action contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its
sole discretion deposit the Pledged Materials with the Clerk of the United
States District Court Southern District of Florida, sitting in Miami, Florida,
and, upon notifying all parties concerned of such action, all liability on the
part of the Escrow Agent shall fully cease and terminate. The Escrow Agent shall
be indemnified by the Pledgor, the Company and Pledgees for all costs, including
reasonable attorneys’ fees in connection with the aforesaid proceeding, and
shall be fully protected in suspending all or a part of its activities under
this Agreement until a final decision or other settlement in the proceeding is
received.
 
 
6.5. The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor and Pledgees) and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.
 
 
6.6. The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed within
this ten (10) day period, the Escrow Agent may petition a court of competent
jurisdiction to name a successor.
 
 
6.7 Conflict Waiver. The Pledgor hereby acknowledges that JPF Securities Law,
LLC is securities counsel to the Pledgor and counsel to the Escrow Agent in
connection with the transactions contemplated and referred herein. The Pledgor
agrees that in the event of any dispute arising in connection with this
Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein,  JPF Securities Law, LLC shall be permitted to
continue to represent the Escrow Agent and the Pledgor will not seek to
disqualify such counsel and waives any objection Pledgor might have with respect
to JPF Securities Law, LLC acting as securities counsel pursuant to this
transaction.
 
 
6.8 Notices. Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:
 
 
 
  If to the Pledgor, to:                           Decor Products International,
Inc.
No. 6 Economic Zone, Wushaliwu, Chang’an Town
Dongguan, Guangdong Province, China
Attention:  Mr. Liu Rui Sheng, President
                                                                Telephone  0769-85533948
                            Facsimile:                                


With a copy to:                                      Jared P. Febbroriello, Esq.
LL.M. 
JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031
Phone: (704) 897-8334
Fax: (704) 897-8349


If to the Pledgees:                            Zhuang, Jinghua
 
    Suite 2401, 24th floor, China Insurance Group Building, 141 Des Voeux Road,
Central, Hong Kong

 
    Telephone: 00852 21160965

 
    Fax: 00852 22973635



Shi, QuanLing
 
    Suite 2401, 24th floor, China Insurance Group Building, 141 Des Voeux Road,
Central, Hong Kong

 
    Telephone: 00852 21160965

 
    Fax: 00852 22973635





  With copy to:                                




Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
7. Binding Effect. All of the covenants and obligations contained herein shall
be binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.
 
 
8. Governing Law; Venue; Service of Process. The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of Florida applicable to contracts made and to be performed wholly
within that state except to the extent that Federal law applies. The parties
hereto agree that any disputes, claims, disagreements, lawsuits, actions or
controversies of any type or nature whatsoever that, directly or indirectly,
arise from or relate to this Agreement, including, without limitation, claims
relating to the inducement, construction, performance or termination of this
Agreement, shall be brought in the state courts located in Broward County,
Florida or United States District Courts for the Southern District of Florida,
and the parties hereto agree not to challenge the selection of that venue in any
such proceeding for any reason, including, without limitation, on the grounds
that such venue is an inconvenient forum. The parties hereto specifically agree
that service of process may be made, and such service of process shall be
effective if made, pursuant to Section 8 hereto.
 
 
9. Enforcement Costs. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach, default
or misrepresentation in connection with any provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.
 
 
10. Remedies Cumulative. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute, or otherwise. No single or
partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
 
 
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute the same instrument.
 
 
12. No Penalties. No provision of this Agreement is to be interpreted as a
penalty upon any party to this Agreement.
 
 
13. JURY TRIAL. EACH OF THE PLEDGEES AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEES AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date first above written


LIU RUI SHENG


By: /s/ Liu Rui Sheng                                                      
Name: Liu Rui Sheng
Title:  Individual








By: /s/ Zhuang, Jinghua                                                      
Name: Zhuang, Jinghua
Title:   Individual








By: Shi, Quanling
Name: Shi, Quanling
       Title: Individual








GREENTREE FINANCIAL GROUP, INC.


By: R. Chris Cottone
Name: R. Chris Cottone
Title:   Vice-President
 


 

